Citation Nr: 1115506	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  00-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from May 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999 and December 2001 rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

In a June 2007 decision, the Board denied entitlement to service connection for a bilateral knee disorder, as well as for disorders of the cervical and lumbar spine.  The denial of entitlement to service connection for a bilateral knee disorder and a cervical spine disorder was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2008 Order, vacated the Board's June 2007 decision regarding these two issues, and in doing so, remanded the case back to the Board for appropriate action consistent with the instructions contained in a July 2008 Joint Motion.  The claims were remanded by the Board in December 2009 for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant provided testimony at a hearing before a Veterans Law Judge in March 2002.  That Veterans Law Judge has since retired from the Board.  The appellant is entitled to a hearing with a Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The Board notified the appellant of his right to another hearing in March 2011.  Later in March 2011, the appellant requested to attend at the RO a video conference hearing before a Veterans Law Judge in connection with his appeal.

Because video conference hearings are scheduled by the RO (See 38 C.F.R. §§ 20.700(e), 20.704(a) (2010)), the Board must therefore remand the case to the RO so that a video conference hearing can be scheduled.  See also 38 C.F.R. § 20.703 (2010).  Accordingly, the case is remanded to the RO for the following action:

The RO should schedule the appellant for a video conference hearing before a Veterans Law Judge of the Board, with the appellant attending at the RO, pursuant to 38 C.F.R. §§ 20.700(e), 20.703, 20.707 (2010).

Accordingly, the case is REMANDED for the following action:

These claims are remanded to the AMC/RO to schedule the appellant for a Board video conference hearing.  After the hearing has been held, or if the appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

